t c memo united_states tax_court edward t and jennifer b garrison petitioners v commissioner of internal revenue respondent docket no filed date edward t and jennifer b garrison pro_se edwina l jones for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 the issues we must 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure decide are whether petitioners are entitled to deduct for taxable_year contract labor expenses in excess of those allowed by respondent and if not whether pursuant to sec_6662 petitioners were negligent for the reasons set forth below we sustain respondent’s determinations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife and resided in north carolina at the time they filed the petition on date petitioners timely filed their joint federal_income_tax return during petitioners owned and operated a construction business known as mecklenburg framing on schedule c profit or loss from business of their joint_return petitioners reported gross_receipts from mecklenburg framing of dollar_figure and a claimed deduction for contract labor expenses of dollar_figure during respondent’s examination of petitioners’ federal_income_tax return petitioners submitted copies of forms misc miscellaneous income showing nonemployee compensation paid_by mecklenburg framing to various contract laborers the 2petitioners did not file the forms 1099-misc with respondent nonemployee compensation reported on the forms 1099-misc was as follows recipient amount sanchez framing d d construction jesus garcia rosales d b a garcia construction luis felipe rosales zarate rigoberto arreola total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners also created and provided respondent a comprehensive list of those contract laborers allegedly paid_by mecklenburg framing for services rendered during taxable_year the aggregate amount of contract labor expenses provided on the list equaled that claimed on schedule c of petitioners’ joint_return petitioners did not however submit any canceled checks or other documentation substantiating the claimed expenses on date respondent sent petitioners a notice_of_deficiency for taxable_year respondent allowed a deduction for contract labor expenses of dollar_figure that was based on the aforementioned forms 1099-misc petitioners submitted 3on date petitioners executed a form_872 consent to extend the time to assess tax which extended the time within which respondent could assess any federal_income_tax due with respect to petitioners’ tax_year to date 4respondent notes that there is a dollar_figure difference between the amount allowed as a deduction in the notice_of_deficiency dollar_figure and the amount set forth on forms 1099-misc prepared continued respondent disallowed the remaining dollar_figure of petitioners’ claimed contract labor expenses resulting in a deficiency determination of dollar_figure respondent also imposed an accuracy- related penalty of dollar_figure petitioners timely petitioned the court on date day before trial petitioners provided respondent a document entitled mecklenburg framing employee contact list which included the names of alleged contract laborers and their corresponding social_security numbers respondent discovered however that most of the social_security numbers did not match the corresponding names of the contract laborers moreover mecklenburg framing did not issue forms 1099-misc to any of the contract laborers listed on the mecklenburg framing employee contact list petitioners also produced a document entitled mecklenburg framing detail for the period from january through date petitioners did not however produce or offer at trial any canceled checks or testimony from any contract laborer to substantiate the amounts allegedly paid_by mecklenburg framing as set forth in that document continued by petitioners dollar_figure respondent offers no explanation as to the discrepancy and concedes the issue 5notably this document did not include any of the individuals listed on the mecklenburg framing employee contact list opinion we consider whether petitioners are entitled to schedule c deductions for contract labor expenses in excess of those allowed by respondent for taxable_year and whether petitioners are liable for an accuracy-related_penalty under sec_6662 disallowed deductions deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he or she has complied with the specific requirements for any deduction claimed see rule a 503_us_79 292_us_435 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 sec_6001 308_us_488 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs petitioners have provided no credible_evidence substantiating their claimed contract labor expenses for mecklenburg framing petitioners did not offer any canceled checks corroborating their disallowed expense deductions nor did they offer any testimony from any of the alleged contract laborers to confirm payment for services indeed the only evidence petitioners submitted to verify the deductions in issue was self-serving documents they generated themselves in sum petitioners failed to offer any credible_evidence to substantiate the amounts paid_by mecklenburg framing for the contract labor expenses in issue consequently we hold that petitioners have failed in their burden_of_proof and therefore are not entitled to a deduction in excess of the amount respondent allowed in the notice_of_deficiency accuracy-related_penalty sec_6662 provides for an accuracy-related_penalty equal to percent of an underpayment if the underpayment is due to a taxpayer’s negligence or disregard of rules or regulations sec_6662 and b for purposes of sec_6662 a taxpayer is negligent when he or she fails ‘to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part and vacating in part t c memo affg tcmemo_1995_46 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th 6under sec_7491 if a taxpayer introduces credible_evidence with respect to any factual issue the burden_of_proof shifts to the commissioner in the instant case the burden_of_proof does not shift to respondent because petitioners did not maintain adequate books_and_records and were unable to substantiate by credible_evidence dollar_figure of their claimed schedule c contract labor expenses see sec_7491 and cir affg in part and remanding in part 43_tc_168 and t c memo negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs a taxpayer may avoid the application of an accuracy-related_penalty by proving that he or she acted with reasonable_cause and in good_faith sec_6664 whether a taxpayer acted with reasonable_cause and good_faith is measured by examining the relevant facts and circumstances and most importantly the extent to which a taxpayer attempted to assess his or her proper tax_liability see neely v commissioner supra stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs as noted above petitioners failed to keep adequate books_and_records or to substantiate the claimed contract labor expenses for mecklenburg framing such a failure is prima facie evidence of negligence see sec_1_6662-3 income_tax regs on the basis of the record we conclude that petitioners have failed to meet their burden of proving that they acted with reasonable_cause and in good_faith we therefore sustain respondent’s determination that petitioners are liable for the dollar_figure accuracy-related_penalty pursuant to sec_6662 on the underpayment associated with the disallowed contract labor expenses we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude that they are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
